 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRETT BOYER, individually and on                     Case No.: 15cv1417-L-JLB
     behalf of others similarly situated,
12
                                         Plaintiff,       ORDER
13
     v.
14
     FIVE GUYS ENTERPRISES, LLC,
15
                                       Defendant.
16
17
18         Pending before the Court is the Parties’ Joint Status Report which includes a
19   request to continue stay. This is the parties' third request to continue the stay that was
20   initially granted on February 1, 2019 to provide time for the parties to negotiate a
21   settlement. (See docs. no. 113, 115, 117.) The parties report that they have reached an
22   accord on all issues except attorneys' fees and costs. They request to continue the stay to
23   resolve this issue with the Magistrate Judge's assistance. They have agreed to file a
24   motion for attorneys' fees and costs with this Court if they are unable to reach an
25   agreement. For good cause shown pursuant to Landis v. North American Co., 299 U.S.
26   248, 254 (1936), the request to continue stay is granted. It is ordered as follows:
27         1.     The parties shall forthwith schedule a settlement conference with the
28   assigned Magistrate Judge.

                                                      1
                                                                                      15cv1417-L-JLB
 1           2.   If the parties are not successful in resolving the attorneys' fees and costs
 2   issue, Plaintiff shall file a motion for attorneys' fees and costs with this Court no later
 3   than June 3, 2019.
 4           3.   The final pretrial conference currently set for April 29, 2019 is vacated.
 5           4.   Plaintiff's pending motion for class certification (doc. no. 102) is denied as
 6   moot.
 7           IT IS SO ORDERED.
 8   Dated: April 18, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                       15cv1417-L-JLB
